The bill of complaint is obviously filed by complainants as contract creditors, and the allegation that they are also stockholders in the respondent corporation is not material to its purpose, and does not affect its equity, nor render it inconsistent or multifarious.
Being filed under section 3509 of the Code to marshal and administer the assets of an insolvent corporation as a trust fund for the benefit of creditors, it is not necessary that complainants should show that they are judgment creditors, either for the maintenance of the bill in general or for the collection of debts due the corporation, including unpaid subscriptions for capital stock. Drennen v. Jenkins, 180 Ala. 261,60 So. 856; Pankey v. Lippman, 187 Ala. 204, 65 So. 773; Hundley v. Hewitt, 195 Ala. 647, 71 So. 419. The cases cited in brief for appellant are not applicable to bills of this character. Dickinson v. Traphagan, 147 Ala. 442, 41 So. 272, in particular, was distinguished and held inapplicable in Drennen v. Jenkins, supra.
In paragraphs 3 and 4 of the bill it is distinctly *Page 338 
alleged that the respective claims of complainants are due, and the considerations upon which they are based are clearly and sufficiently averred. We hold that the bill is well filed, and is not subject to any of the grounds of demurrer urged against it.
The decree of the circuit court is therefore affirmed.
Affirmed.
ANDERSON, C. J., and McCLELLAN and THOMAS, JJ., concur.